DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 11/23/2021 and IDS filed on 11/23/2021 and 05/24/2022.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,218,019 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious subset of the patented claims, comprising the same system components (i.e., memory device, capacitor set, processing device) and similar operations of determining whether a boot process has completed; in responding to determining that the boot process is completed, determining whether the capacitor set satisfies a health condition, wherein “boot process starting the memory device in read-only mode and enabling access by a host system to the memory device” as recited in the present claims, is an obvious subset of “the boot process enabling access by a host system to the memory device” since “the boot process enabling access by a host system to the memory device” covers the specific condition in which “boot process starting the memory device in read-only mode and enabling access by a host system to the memory device”; and wherein “generating a signal based on the determining of whether the capacitor set satisfies the health condition; the system being configured to switch the memory device from the read-only mode to a read-write mode in response to the signal indicating that the capacitor set satisfies the health condition” as recited in the present claims are covered by the patented claims in which “causing the capacitor set to be charged based on the determining whether the capacitor set satisfies the health condition”.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 1-20 would be allowable if obviousness double patenting rejection(s), set forth in this Office action, are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-20, the independent claims 1, 12 and 20, from which the respective claims depend, recite the system/method/non-transitory computer readable storage medium comprising a combination of operations/steps of determining whether a boot process has completed and in response to the boot process has completed, determining whether the capacitor set satisfies a health condition and generating a signal based on the determining of whether the capacitor set satisfies the health condition; the system/memory sub-system being configured to switch the memory device from the read-only mode to a read-write mode in response to the signal indicating that the capacitor set satisfies the health condition, as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 22, 2022